Citation Nr: 0202762	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  01-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  A rating decision in June 1994 denied service connection 
for a low back disability; the veteran was notified of that 
decision but did not respond to that decision within one year 
of such notification.

3.  Evidence received since the June 1994 RO decision does 
not bear directly and substantially on whether a low back 
disability was aggravated or incurred in service and, when 
considered alone or together with all of the evidence, both 
old and new, that evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
for service connection for a low back disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The new law specifies that the changes do not require VA to 
reopen a previously disallowed claim unless new and material 
evidence has been received.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C.A. §5103A).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  These 
regulations detailed when VA would assist a claimant trying 
to reopen finally decided claims.  It is significant to point 
out, however, that the regulations are applicable to claims 
received on or after August 29, 2001.  As the claim in this 
case was prior to that, these new regulations effective 
August 29, 2001 are not applicable here.  

The RO first denied service connection for a back disability 
in a June 1994 rating decision.  The RO notified the veteran 
of that decision in July 1994.  The veteran failed to 
initiate an appeal by filing a notice of disagreement within 
one year from the date when the RO sent notice of that rating 
decision.  See 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 
20.200, 20.302.  Thus, the June 1994 rating decision became 
final.  See 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 
20.302.  Therefore, the doctrine of finality set forth in 38 
U.S.C.A. §§ 7104(a)-(b), 7105(c) applies.  As such, the 
veteran's claim for service connection for a back disability 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

In October 1999 the veteran attempted to reopen his claim for 
service connection for a back disability.  In an April 2000 
rating decision, which is the subject of this appeal, the RO 
determined that new and material evidence had not been 
presented to reopen the claim. 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  Only if new and material evidence is 
found to have been submitted, then VA must reopen the claim 
and readjudicate it on the merits.  Id.  In this case, the RO 
adjudicated the last final disallowance regarding the claim 
for service connection status in the June 1994 rating 
decision.  The veteran's underlying claim is that he has a 
low back disability, which was aggravated during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  A veteran who served during a period of war, or a 
veteran who had peacetime service after December 31, 1946, is 
presumed to have been in sound condition except for defects 
noted when examined and accepted for service.  38 U.S.C.A. § 
1132; 38 C.F.R. § 3.304(b) (2001).  

Moreover, clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2001); see Miller v. West, 11 
Vet. App. 345 (1998).  The burden of proof is on the 
government first to rebut the presumption of sound condition 
upon induction by showing that the disorder existed prior to 
service, and, if the government meets this requirement, then 
to show that the condition was not aggravated in service.  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Once a 
claimant's disability increases in severity during service 
there is a presumption of aggravation, unless it can be 
established by clear and unmistakable evidence that the 
increase was due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Townsend v. Derwinski, 
1 Vet. App. 408, 410 (1991).  This presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and the veteran need not show a 
specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, a finding of aggravation 
contemplates "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation, but one that still exists currently.  See Routen 
v. Brown, 10 Vet. App. 183, 189 n.2 (1997); see also Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).

Evidence of record at the time of the June 1994 rating 
decision included U.S. Army Reserve medical records including 
for during the veteran's period of active duty in 1991, and 
VA medical records including a medical certificate dated in 
May 1992 and reports of VA examinations in February and March 
1993. 

The RO first denied the veteran's original claim of 
entitlement to service connection for a back disability in a 
June 1994 rating decision.  In that decision, the RO 
determined that service medical records showed that the 
veteran had a preexisting back disability of low back pain 
with spasms of the lumbar and sacral areas, shown in June 
1985.  The decision noted that throughout his medical records 
including a periodic examination in November 1990, the 
evidence confirmed a history of back pains and muscle spasms.  
In the June 1994 rating decision, the RO decided that a 
lumbar back disorder existed prior to entry to active duty 
service and that there was no aggravation of that disorder 
during active duty service.  That rating decision was the 
last final decision on this matter before the present appeal. 

In the April 2000 rating decision that is the subject of this 
appeal, the RO denied the veteran's application to reopen his 
claim.  In that decision, the RO essentially determined that 
of the evidence received in connection with the current claim 
was either duplicative of previously considered evidence; or 
did not bear directly and substantially upon the specific 
matter under consideration in that it did not address whether 
the veteran's back disability was aggravated during active 
duty service.  
The evidence received since the June 1994 decision on which 
the RO relied in it's April 2000 rating decision consists of 
service medical records and a letter from the U.S. Postal 
Service.  The RO determined that the service medical records 
were already considered in the previous rating decision of 
June 1994; and that the letter from the Postal Service did 
not demonstrate that a back condition was aggravated by 
active duty service, thereby essentially finding that 
evidence not material. 

The Board has reviewed the record and observes that the 
evidence added since the June 1994 rating decision consists 
of copies of service medical records; an August 1999 letter 
from the U.S. Postal Service denying employment; a May 2001 
statement from a treating chiropractor; and statements from 
the veteran.  

The service medical record copies are merely duplicates of 
evidence contained in the record at the time of the June 1994 
rating decision, and therefore are not new evidence since 
that final rating decision. 

The August 1999 letter from the U.S. Postal Service shows 
that the Postal Service denied the veteran employment after 
review of the veteran's medical records revealing details as 
to his current back disability.  This letter only relates 
what was known at the time of the prior final rating decision 
in June 1994, that the veteran has a current back disorder.  
It is therefore redundant of previous evidence available in 
June 1994.  The Board also notes that the author of the 
letter is not shown to be competent to offer a diagnosis or 
opinion concerning the claimed disorder.  Espiritu v. 
Derwinski, 2 Vet. App 492 (1992).  Hence, the document is 
insufficient to reopen this claim.

In a private medical statement of May 2001, a chiropractor 
stated that the veteran visited his office in 1992 
complaining of severe low back pain.  The impression at that 
time (1992) was that the veteran showed a possibility of a 
herniated L-4 + L-5 disc.  The statement indicated that the 
veteran received chiropractic treatment and showed 
significant improvement, and throughout the years he had been 
receiving care for symptoms.  Approximately 1.5 years ago the 
condition had gradually deteriorated.  The statement 
indicated that X-ray examination in 1999 revealed an advanced 
osteoarthritic degenerative process that further reduced the 
L-4 + L-5, L-5 + S-1 disc spaces as well as significant 
osteophytic growth that determines a gross exacerbation of 
the original condition.  The chiropractor opined that based 
on the veteran's history and prior knowledge of the 
condition, he concluded that the veteran's condition was 
directly connected with the first symptoms for which he was 
treated in 1992.  The statement concluded with an impression 
of severe degenerative arthritis of the spine, specifically 
the lumbar area; possible herniated L-4 + L-5, L-5 + S1 disc.  

The Board notes that the May 2001 chiropractor statement is 
new in the sense of being a medical record containing an 
opinion and showing treatment since the June 1994 rating 
decision.  However, this statement is redundant of evidence 
that was in the record at the time of the June 1994 rating 
decision.  This statement merely shows what was known through 
evidence of record in June 1994: that the veteran had low 
back pain complaints, with a clinical impression of a lumbar 
spine back disorder.  In June 1994, the medical evidence 
showed similar findings to that noted in the May 2001 
chiropractor statement.  In June 1994, the medical evidence 
showed orthopedic pathology involving L4-5 and L5-S1, 
involving bulging disc L4-5 with degenerative 
osteoarthropathy of facet joints bilaterally; and 
degenerative disc L5-S1; essentially similar findings to 
those in the May 2001 chiropractor statement.  To that 
extent, the May 2001 statement is therefore not new.  

Moreover, the May 2001 statement is not material because it 
only shows evidence of a current condition, both at the time 
of the statement in May 2001, and in 1992 after the veteran's 
period of active duty service.  The statement does not show 
that a low back disability was incurred in or aggravated by 
service.  While it shows that there was an exacerbation of 
the original condition since 1992, and that the current back 
condition was directly connected with the symptoms for which 
he was treated in 1992, the statement does not show that the 
veteran's preexisting low back disability was aggravated 
during his period of active duty from January to September 
1991.  Therefore, while this evidence was not previously 
submitted, it does not bear directly and substantially on the 
specific matter material to this case, that of a nexus 
between a current low back disability and service by way of 
aggravation during service.

Overall, the records provided since June 1994 are either mere 
duplicates of previous records, or contain evidence redundant 
of the previous evidence in that it shows treatment for low 
back symptomatology.  Therefore, these records are not 
"new" because they contain evidence redundant of that 
previously considered by the RO in its June 1994 decision.  
Nor are these records material to the underlying issue of 
whether a back disability was due to aggravation of a 
preexisting condition during active duty service.   

The evidence received since the June 1994 rating decision 
also consists of a number of statements from the veteran.  
Insofar as the veteran's lay statements suggest a nexus 
between the veteran's active duty service and his claimed 
back disability, these are redundant of contentions 
considered at the time of the June 1994 rating decision.  In 
this regard, the Board also notes that laypersons do not 
possess the requisite level of medical expertise needed to 
render a competent medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
lay persons are not competent to offer medical opinions).

For these reasons, the Board finds that the additional 
evidence is not both new and material and the claim for 
service connection for a back disability is not reopened.  As 
the claim is not reopened, the Board does not have to weigh 
the evidence for and against the claim on the merits.  
38 U.S.C.A. § 5107.

ORDER

The veteran's application to reopen the claim for service 
connection for a headache disability is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

